Citation Nr: 9906264	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-48 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependent's Educational Assistance under 
Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in June 
1998, but was remanded for consideration of an inextricably 
intertwined issue.  The requested development has been 
completed, and the case has been returned to the Board for 
further review.


FINDINGS OF FACT

1.  The veteran died in September 1977; the cause of death 
was invasive melanoma.  

2.  The veteran did not have a service-connected disability 
that was evaluated as total and permanent in nature at the 
time of his death, and the cause of his death was not due to 
active service.


CONCLUSION OF LAW

The criteria for dependent's educational assistance under 38 
U.S.C. Chapter 35 have not been met.  38 U.S.C.A. § 3501 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the son of the veteran, contends that he is 
entitled to receive VA educational benefits.  He argues that 
his father's death was the result of active service, and that 
this makes him eligible for Chapter 35 Dependent's 
Educational Assistance.  

The statute and regulations provide that a program of 
education or special restorative training under Chapter 35 of 
Title 38 United States Code may be authorized for a surviving 
child of a: (1) veteran who died of a service-connected 
disability; (2) a veteran who died while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability; (3) a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability; or (4) a person who is on active duty 
as a member of the Armed Forces and who now is, and, for a 
period of more than 90 days, has been listed as missing in 
action, captured in the line of duty by a hostile force, or 
forcibly detained or interned in the line of duty by a 
foreign government or power.  38 U.S.C.A. § 3501 (West 1991); 
38 C.F.R. §§ 21.3020, 21.3021 (1998); see also 38 C.F.R. 
§ 3.807 (1998).

The record shows that the veteran died in September 1977.  
The death certificate states that the cause of death was 
invasive melanoma.  The approximate interval between onset 
and death was said to be two years. 

The appellant appeared at a hearing before the undersigned 
member of the Board in May 1997.  He testified as to his 
belief that he was eligible for Chapter 35 educational 
benefits.  The appellant argued that his father was service 
connected for a mole behind his ear.  He stated that this 
mole became the melanoma which led to the death of his 
father.  The appellant felt that the melanoma may have been 
the result of exposure to Agent Orange.  

The Board is unable to find that the appellant has met the 
criteria for eligibility for Chapter 35 educational benefits.  
The record shows that at the time of the veteran's death, his 
only service-connected disability was the postoperative 
residuals of a right inguinal herniorrhaphy.  This disability 
was evaluated as zero percent disabling.  Service connection 
for the disability which eventually led to the veteran's 
death, invasive melanoma of the scalp, was denied in a May 
1975 rating decision.  This decision was not appealed.  Thus, 
the veteran did not have a service-connected disability that 
was evaluated as total and permanent in nature at the time of 
his death.  

In response to the appellant's claim that the cause of the 
veteran's death was due to active service, including exposure 
to Agent Orange, the Board remanded his appeal for 
adjudication of this issue in June 1998.  A September 1998 
rating decision denied the claim for service connection for 
the cause of the veteran's death.  This decision stated that 
there was no evidence of invasive melanoma during active 
service.  Furthermore, it found that there was no evidence of 
service in Vietnam by the veteran by which exposure to Agent 
Orange might be presumed.  Finally, it noted that there was 
no medical evidence of a relationship between Agent Orange 
and melanoma, and that no association between Agent Orange 
and melanoma has been established by competent medical 
authorities.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).  
The appellant was notified of this decision in September 
1998.  He was issued a supplemental statement of the case in 
October 1998, and informed that a substantive appeal must be 
submitted within 60 days for any issue not included in the 
previous substantive appeal.  The appellant did not submit a 
substantive appeal for the issue of entitlement to service 
connection for the cause of the veteran's death, and it is 
not currently before the Board.  See 38 C.F.R. §§ 20.200, 
20.302(c) (1998).  Therefore, the record shows that the cause 
of the veteran's death was not due to active service.  

There is no evidence to show that the criteria that could 
possibly apply in this case have been met.  The veteran did 
not have a service-connected disability that was evaluated as 
total and permanent in nature at the time of his death, and 
the cause of his death was not due to a service-connected 
disability.  Thus, the criteria for entitlement to education 
benefits under 38 U.S.C. Chapter 35 have not been met.  38 
U.S.C.A. § 3501 (West 1991); 38 C.F.R. §§ 21.3020, 21.3021 
(1998).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law. ORDER

Entitlement to dependents' educational assistance pursuant to 
38 U.S.C. Chapter 35 is denied. 




		
	M. Sabulsky
	Member, Board of Veterans' Appeals
